DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits.  Claims 1-8, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made of applicant’s claim for priority based on applications filed on November 16, 2017 (PCT/EP2017/079397) and December 14, 2016 (EP16203972.1).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 has  been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6-9,11-15 are rejected under  35 U.S.C. 102(a)(1) as being anticipated by  Kao et al. (US 20090222142 A1), (hereinafter Kao). 
Regarding Claim 1, Kao teaches, a computer system for monitoring the technical status of a technical system, the computer system comprising: 
an interface module (Para[0042], line 1-2, “Controller 20 receives the sensor readings (i.e. status data) and store them in storage device”) configured to:
receive, in a low-precision mode, first status data generated by one or more sensors (Fig 7, Para [0079], line 1-2, “Beginning at the left side of curveC, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low frequency-low precision mode). In light of specification Para [0019], line 11-12, “low precision mode” can be defined as –“In another example, a sensor may provide status data at a low frequency in order to save energy and bandwidth”) the first status data (Para [0023] , line 3-4, “curveC, the output of sensor whole sampling rate is dynamically changed”) reflecting technical parameters of the particular technical system, the first status data exhibiting a first precision level  (Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a  technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. first status data) and so on.”); 
send one or more instructions for the one or more sensors, the one or more instructions configured to cause the one or more sensors to generate second status data (Para[0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets sampling frequency control signal fT to a second value fT2 that is higher (i.e. instruction tp generate second sensor data at higher frequency ) than the first value fell, such as iT2=1000 Hz, and supplies control signal fT to temperature sensor 520”), the second status data exhibiting a second precision level (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves the likelihood of capturing critical information) the second precision level being associated with greater data accuracy (Para[0080], line 1-3, “Use of a dynamic sampling rate increases the chance that events of interest will be captured (i.e. greater data accuracy), while reducing the data rate during "normal" operation, when no events of interest are occurring, from a fault  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”) ; and
provide the second status data (Para[0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para[0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.” ) to a data analyzer (Fig 13, element 570 ); 
a machine-learning module ( Para[0062] , “new pattern with learning tool”) configured to apply a low precision machine-learning model ( Para[0088]-[0089], “Event triggered iFDD depends on the detection of events”. As per prior art Para[0085], iFDD (i.e. intelligent failure detection and diagnosis ) system is adopted which is capable of exploiting both time domain and frequency domain analysis to complement each other .Such system provides redundancy in data analysis and can deliver more precise diagnosis.” So iFDD can be a “machine learning model” to control the precision) to the received first status data, the low precision model having been trained, with data exhibiting the first precision level, to analyze the received first status data for one or more indicators of an abnormal technical status (Para[0091], line 7-9, “When a fault is developed (in this a leakage in the system), the fingerprint of the signal for the same operation changes and can be used for iFDD”) ; and
a command generator module configured to generate the one or more instructions for the one or more sensors in response to an abnormal technical status being indicated (Para[0138], line 1- 6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets (i.e. command generating module generating instruction) sampling frequency control signal fT to a second value fT2 that is higher than the first value fTl, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520 (i.e. for one or more sensor”).  
Regarding Claim 2 ,Kao teaches, the system of claim 1, wherein the data analyzer comprises a high precision machine learning module having been trained with data exhibiting the second precision level, the high precision machine learning module being configured to analyze the second status data for one or more indicators of an abnormal technical status (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para[0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency condition for high precision mode). So this learning model can be easily applied to all the steps mentioned in Para[0138] to [0140] where the frequency is changed to fT2 =10000Hz which is higher than fT1).
Claim 3 ,Kao teaches ,the system of claim 1, wherein the data analyzer comprises a data streamer configured to stream the second status data to a human-machine interface (Para[0044], line 1-5, “Processor 10 processes sensor readings to predict faults and to detect faults. Processor 10 reports (i.e. data streamer ) status (i.e. second status) of the devices and wires being monitored to display 30, printer 31, and possibly other notification devices such as an audible alarm (i.e. human  machine interface” . Also  based on Para[0035], “communication interface 40 is coupled via suitable means such as wireline and wireless connection to public switched network 101 .The third party may be e.g. a police station , firehouse or other service (i.e. interactive means  for user to interact with fault data )”.In light of Para[0054], line 2-5, “The HMI150 can include any known user interface technology to allow a user to interact with the data analyzer through, for example graphic user interfaces, speech based user interfaces, or gesture based user interfaces . So “display” can be a “graphic user interface “and “speech based user interface” can be audible alarm.).
Regarding Claim 4, Kao teaches, the system of claim 3, wherein the data analyzer comprises a data storage component to store the received second status data (Para [0140], line 1-6, “At step 630. microprocessor 570 (i.e. data analyzer)  receives data from ADC 522 at the higher rate, in this example, 1000 samples per second, and stores them its internal circular buffer or storage (i.e. a data storage component ) such that only the most recent values are stored. For example, if the buffer size is 1000 samples, then the most recent 1000 milliseconds of sensed data are stored.”). 
Regarding Claim 6, Kao teaches, a monitoring system for monitoring the technical status of a technical system, the monitoring system comprising: 
one or more sensors configured to occupy a low precision mode and a high precision mode, the one or more sensors configured to generate first status data reflecting parameters of the technical system when in the low precision mode, the one or more sensors configured to generate second status data reflecting the parameters of the technical system when in the high precision mode, the first status data exhibiting a first precision level, the second status data exhibiting a second precision level exceeding the first precision level, the one or more sensors being configured to switch between the low and high precision modes in response to received instructions (Fig 14, steps under 680,681,682,683 are running simultaneously for corresponding sensors 520, 530, 540 , 550,560 (as showed in Fig 13). According to Para[0126] and [0138]-[0150] , based on each sensor data one or more sensors  are running at  low sampling frequency control (i.e. low precision mode) and one or more sensors running in high frequency sampling rate ( i.e. high precision mode) . As showed in Fig 14, steps 625-628,  for each sampling frequency selection, sensors are sampled in corresponding selection rate and generating sensor data (i.e. status data)) ;  and 
a communication module (Fig1, element 20 –controller. Para[0042],line 1-2) configured to: 
provide the first status data to a low precision machine-learning model (Para [0089], “Event-triggered iFDD depends on the detection of events. A system that is capable of learning and modifying the recognition of events is desirable to intelligently adapt to different operating conditions (i.e. precision mode)) running on a complementary computer system (Fig , the low precision machine learning module being configured to analyze the first status data for one or more indicators of an abnormal technical status ( Para[0091] and [0092], when a fault occurs the fingerprint in the signal(i.e. sensor data change) changes and can be used for intelligent failure detection and diagnosis (iFDD) i.e. a machine learning process); 
receive, from the complementary computer system (Para[0121], line 1-5), instructions  (Para[0044], “processor 10 responds to instructions entered locally by an input device or received from remote controlling unit such as server 100 or 110”)  for the one or more sensors to switch from the low precision mode to the high precision mode in response to the low precision machine learning module indicating an abnormal technical status based on the first status data (Para[0077]-[0079], for curveC sampling rate first stays low (i.e. first status data) and then changes the sampling rate dynamically.); and 
provide the second status data (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para [0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.”) to a data analyzer (Fig 13, element 570 ); 
Claim 7 Kao teaches, the monitoring system of claim 6, wherein the second status data exhibits a greater precision level than the first status data due to at least one of the following: 
(i) the second status data comprises information accumulated from a greater quantity of the one or more sensors than the first status data (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set” ); 
  (ii) the one or more sensors generate the second status data at a higher frequency and the first status data at a lower frequency (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138], a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and 
(iii) the second status data exhibits a lower compression level while the first status data exhibits a higher compression level.  
Regarding Claim 8, Kao teaches, a computer-implemented method for monitoring the technical status of a technical system, the method comprising: 
receiving, in a low-precision mode, first status data generated by one or more sensors (Fig 7, Para [0079], line 1-2, “Beginning at the left side of curveC, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low frequency-low precision mode). In light of specification Para [0019], line 11-12, “low precision mode” can be defined as –“In another example, a sensor may provide status data at a low frequency in order to save energy and bandwidth” ) , the first status data (Para [0023] ,line 3-4, “curveC, the output of sensor whole sampling rate is dynamically changed”) reflecting technical parameters of the technical system, the first status data exhibiting a first precision level ( Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fusebox, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. first status data) and so on.”); 
applying a low-precision machine learning model (Para[0085], line 1-5) to analyze the first status data for one or more indicators of an abnormal technical status, the machine learning model having been trained with data exhibiting the first precision level (Para[0125]-[0126]);
sending, based on an abnormal technical status being indicated, instructions for the one or more sensors to generate second status data exhibiting a second precision level (Para [0138], line 1- 6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets (i.e. instruction) sampling frequency control signal fT to a second value fT2 (i.e. a second precision level ) that is higher than the first value fTl, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520 (i.e. for one or more sensor”) ), the second precision level being associated with greater accuracy (Para[0080], line 1-3, “Use of a dynamic  while reducing the data rate during "normal" operation, when no events of interest are occurring, from a fault detection perspective.) than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”) ; 
receiving the second status data exhibiting the second precision level ( Para [0139], line 1-5, “ It will be appreciated that, in this manner, when any of sensors 520, 530, 540, 550 generates data indicating a possible fault, all of the sensors then begin to sample at a higher frequency (i.e. second precision level ), enabling analysis in a more time-granular fashion.”) based on the sent instructions (Para [0138], line 1-5); 
providing the second status data to a data analyzer (Para[0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para[0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.” ) to a data analyzer (Fig 13, element 570 );
Regarding Claim 9, Kao teaches, the method of claim 8, wherein the data analyzer comprises a high precision machine-learning model trained on data exhibiting the second precision level and the method comprises: 
applying the high precision machine learning model to the second status data to identify one or more indicators of an abnormal technical status (Based on prior art Para [0062] , 
 Regarding Claim 11, Kao teaches, a non-transitory computer readable medium comprising program code, which when executed by one or more processors of a computing device, causes the computing device to perform the method of claim 8 (Para [0034], line 5-8).  
Regarding Claim 12, Kao teaches, a computer-implemented method for monitoring the technical status of a technical system, the method comprising: 
with one or more sensors configured to occupy a low precision mode high precision mode generating first status data reflecting parameters of the technical system when the one or more sensors are in the low precision mode and generating second status data reflecting when the one or more sensors are in the high precision mode, the first status data exhibiting a first precision level, the second status data exhibiting a second precision level exceeding the first precision level (Fig 14, steps under 680,681,682,683 are running simultaneously for corresponding sensors 520, 530, 540 , 550,560 (as showed in Fig 13). According to Para [0126] and [0138]-[0150], . As showed in Fig 14, steps 625-628,  each sampling frequency selection sensors are sampled in corresponding selection rate and generating sensor data (i.e. status data)) ; 
switching the one or more sensors between the low and high precision modes in response to received instructions (Para [0137]-[0139], switching happens between frequency level of ft1 to ft2);
providing the first status data to a low precision machine-learning model (Para [0089], “Event-triggered iFDD depends on the detection of events. A system that is capable of learning and modifying the recognition of events is desirable to intelligently adapt to different operating conditions (i.e. precision mode)) running on a complementary computer system (Fig 1, having microprocessor 10 ), the low precision machine learning module being configured to analyze the first status data for one or more indicators of an abnormal technical status (Para[0091] and [0092], when a fault occurs the fingerprint in the signal(i.e. sensor data change) changes and can be used for intelligent failure detection and diagnosis (iFDD) i.e. a machine learning process); 
receiving, from the complementary computer system (Para[0121], line 1-5), instructions (Para[0044], “processor 10 responds to instructions entered locally by an input device or received from remote controlling unit such as server 100 or 110”) for the one or more sensors to switch from the low precision mode to the high precision mode in response to the low precision machine learning module indicating an abnormal technical status based on the first status data (Para[0077]-[0079], for curveC sampling rate first stays low (i.e. first status data) and then changes the sampling rate dynamically.); and 
provide the second status data (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para [0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.”) to a data analyzer (Fig 13, element 570); 
Regarding Claim 13, Kao teaches, the method of claim 12, wherein the data analyzer comprises a high precision machine-learning model trained on data exhibiting the second precision level and the method comprises: 
analyzing the second status data with the high precision machine learning model for one or more indicators of an abnormal technical status (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns (i.e. trained )with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency condition for high precision mode). So this learning model can be easily applied 
Regarding Claim 14, Kao teaches, the method of claim 12, wherein the second status data exhibits a greater precision level than the first status data due to at least one of the following: 
(i) the second status data comprises information accumulated from a greater quantity of the one or more sensors than the first status data (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set ); 
  (ii) the one or more sensors generate the second status data at a higher frequency and the first status data at a lower frequency (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138], a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and 
(iii) the second status data exhibits a lower compression level while the first status data exhibits a higher compression level.  
 Regarding Claim 15, Kao teaches a non-transitory computer readable medium comprising program code, which when executed by one or more processors of a computing device, causes the computing device to perform the method of claim 12 (Para [0034], line 5-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 5 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over  Kao et al. (US 20090222142 A1) in view of  Barfield et al. ( US 20150254719 A1) (hereinafter Barfield). 
Regarding claim 5, Kao teaches, the system of claim 2
Kao is silent with regards to, wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm.
Barfield teaches, wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm (Para [0049], line 1-6, “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be used here as heuristics (or as a part thereof) and can generally be divided into two categories: regression and classification models.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm as taught by Barfield in view of Kao for the purpose of utilizing machine learning technique for sensor data analysis (Barfield , Para[0031]).Therefore, this technique of machine learning using either classical or regression model facilitate to process and predict both discrete and continuous values (Barfield, Para [0049]).
Regarding claim 10, Kao teaches, the method of claim 9
Kao is silent with regards to wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm.
Barfield teaches wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm (Para[0049], line 1-6, “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be used here as heuristics (or as a part thereof) and can generally be divided into two categories: regression and classification models.”)
wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm as taught by Barfield in view of Kao for the purpose of utilizing machine learning technique for sensor data analysis (Barfield , Para[0031]).Therefore, this technique of machine learning using either classical or regression model facilitate to process and predict both discrete and continuous values (Barfield, Para [0049]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239.  The examiner can normally be reached on 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Toatley Jr  can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Gregory J Toatley Jr/Supervisory Patent Examiner, 
Art Unit 2865                                                                                                                                                                                                        
AEYSHA SULTANA
Examiner
Art Unit 2862